Citation Nr: 0516278	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 New York, New York


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for diabetes mellitus has 
been received; and if so, whether the criteria for service 
connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

By a February 1977 decision, the RO denied the veteran's 
original claim for service connection for diabetes mellitus 
(condition not shown in service or within the first post-
service year).  The veteran was notified of the denial of the 
claim in April 1977, and he did not appeal.  Subsequently, in 
March 1988, the RO declined to reopen the veteran's claim.  
The veteran was notified of the denial and of his appellate 
rights later that month, and he did not initiate an appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
RO declined to reopen the claim for service connection for 
diabetes mellitus on the basis that new and material evidence 
had not been received.  The veteran filed a NOD later that 
same month, and the RO issued a SOC in March 1995.  The 
veteran filed a substantive appeal in July 1995.
In September 2000, the RO issued a supplemental SOC (SSOC).
 
In May 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  In February 
2004, the veteran was informed that a tape of the hearing was 
inaudible and a transcription could not be obtained.  In a 
response received at the Board that month, the veteran 
requested another hearing before a Veterans Law Judge at the 
RO.

In March 2004, the Board remanded the matter to the RO to 
appropriately schedule the veteran for a Travel Board 
hearing.  In response to the remand, the RO scheduled the 
veteran for a hearing before a Veterans Law Judge.  After 
receiving the RO's September 2004 notification of the hearing 
scheduled for October 21, 2004, the veteran cancelled the 
hearing and requested a period of 60 days to submit 
additional evidence directly to the Board, and waived initial 
consideration of the evidence by the RO; the veteran's waiver 
is of record.  Additional evidence was received by the Board 
in February 2005 and associated with the claims file.  As 
reflected in a March 2005 SSOC, the RO denied service 
connection for diabetes mellitus.  Additional evidence was 
received by the Board in April 2005 and, again, associated 
with the claims file.  The Board accepts this evidence for 
inclusion in the record.  

The Board's decision reopening the claim for service 
connection for diabetes mellitus is set forth below.  The 
matter of service connection for diabetes mellitus, on the 
merits, is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in April 2005, the veteran appeared 
to raise the issues of service connection for high blood 
pressure, migraine headaches, and excess stress.  As those 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for diabetes mellitus has been accomplished.

2.  In March 1988, the RO declined to reopen the veteran's 
claim for service connection for diabetes mellitus.  Although 
the RO notified the veteran of the denial and of his 
appellate rights that same month, the veteran did not 
initiate an appeal.

3.  New evidence associated with the claims file since the 
March 1988 RO rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The RO's March 1988 decision declining to reopen the 
veteran's claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the RO's March 1988 denial is new 
and material; thus, the criteria for reopening the claim for 
service connection for diabetes mellitus are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to the petition to reopen, in 
light of the Board's favorable disposition on the petition to 
reopen, the Board determines that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for diabetes mellitus previously was considered 
and denied in February 1977; most recently, the claim was 
adjudicated and denied in March 1988.

Evidence considered by the RO at the time of the March 1988 
decision included the veteran's service medical records, 
containing neither findings nor a diagnosis of diabetes 
mellitus; VA outpatient clinical records showing treatment 
and a seven-month history of diabetes mellitus in 1976; 
medical statements received from Dr. Lewin A. Moseley, P.C., 
in March 1983 and in May 1983, indicating that the veteran 
had received treatment for diabetes mellitus from 1967 to 
1983; and a September 1983 VA field examiner's report, 
reflecting that Dr. Moseley refused to provide copies of the 
veteran's treatment records.

The veteran did not initiate an appeal of the RO's March 1988 
denial; hence, that decision is final as to the evidence then 
before the RO.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claim was initiated by the veteran in August 1993.

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petition to reopen the claim for service connection for 
diabetes mellitus (as noted above), the Board will apply the 
version of 38 C.F.R. § 3.156(a) as in effect prior to August 
29, 2001].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
RO's March 1988 decision is the last final denial pertinent 
to the claim for service connection for diabetes mellitus.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the last pertinent denial 
of the claim for service connection for diabetes mellitus in 
March 1988 includes additional VA clinical records, dated 
from 1982; non-VA hospital records showing treatment in 1994; 
an undated medical statement from Barry A. Cohen, M.D., 
reflecting treatment for the veteran's diabetes since 1991; 
testimony of the veteran in May 2002; and a physician's 
questionnaire, completed by Dr. Cohen in November 2004 and 
received by VA in February 2005.

The Board points out that the questionnaire completed by 
Dr. Cohen includes the physician's medical opinion that the 
veteran's diabetes mellitus is more likely than not related 
to military service.  Additionally, the veteran has also 
testified that he was treated for diabetes mellitus during 
service and during his two years of service in the Army 
Reserves.  Under these circumstances, the Board finds that 
the evidence added to the record since March 1988-
particularly, Dr. Cohen's medical opinion-constitutes new 
and material evidence to reopen the claim for service 
connection for diabetes mellitus.

The evidence is new, in that it was not considered by agency 
adjudicators in the March 1988 denial of the claim for 
service connection for diabetes mellitus, and is not 
cumulative or duplicative of other evidence of record.  The 
evidence is also material for purposes of reopening the 
claim.  The November 2004 medical opinion suggests, 
plausibly, a relationship between the veteran's current 
diabetes mellitus and service, although it provides no 
supporting evidence for this opinion.  The Board notes, 
however, that to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that as 
the newly received evidence meets this requirement, the 
criteria for reopening the claim likewise are met.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for diabetes 
mellitus are met.



ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for diabetes mellitus 
has been received, the appeal is granted.


REMAND

As the petition to reopen the claim for service connection 
for diabetes mellitus has been granted, de novo consideration 
of the claim on appeal is appropriate.  However, the Board 
finds that additional development of the claim on appeal is 
warranted.

As indicated above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 113;  
38 C.F.R. § 3.303(a).  Pertinent to the instant appeal, the 
veteran contends that his diabetes mellitus had its onset in 
service, and that service connection for diabetes mellitus is 
warranted.  The service medical records show no 
manifestations, diagnosis, or complaints of diabetes.  

A November 2004 medical opinion from the veteran's treating 
physician, Dr. Cohen, received by VA in February 2005, 
indicates that the veteran's current diabetes mellitus may be 
related to the veteran's military service.  There is no 
indication, however, that Dr. Cohen reviewed the veteran's 
service medical records or post-service medical records.  VA 
treatment records, dated in May 1976, report only a seven-
month history of diabetes.  As such, the Board finds that the 
evidence of record does not clearly resolve the matter on 
appeal.  The Board finds that a medical opinion, based on 
examination and consideration of the veteran's documented 
medical history and assertions, would be helpful in resolving 
the claim on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).
  
Hence, the RO should arrange for the veteran to undergo VA 
examination.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records from the 
veteran's service in the Army Reserves.  The veteran 
testified that he was treated for diabetes while serving in 
the Army Reserves; however, no treatment records from the 
veteran's service in the Army Reserves are of record.  Hence, 
the RO should obtain and associate with the claims file all 
outstanding medical records from the veteran's service in the 
Army Reserves, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2004), as regards obtaining records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain from the National 
Personnel Records Center (NPRC), all of 
the veteran's medical records during his 
service in the Army Reserves concerning 
treatment for diabetes mellitus, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  The RO should 
send a copy of the veteran's separation 
document with the request.  All records 
and/or responses received should be 
associated with the claims file.    

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA examination at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that such disability is medically 
related to the veteran's active service. 

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusion reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for diabetes mellitus.  If the 
veteran fails to report to the scheduled 
examination, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


